COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  HERLINDA ARREOLA DE VEGA,                       §
                                                                No. 08-19-00236-CV
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                         County Court at Law Number Five
  GUSTAVO VEGA MUNOZ,                             §
                                                              of El Paso County, Texas
                    Appellee.                     §
                                                               (TC# 2018DCM7176)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs in this Court, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.